Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 8/15/22 is acknowledged. Claims 9-20 are currently withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (CN 204793198).
Regarding claim 1, Liang discloses in Figures 3-4, a dual mode antenna, comprising:
a first conductive piece (170); and
a second conductive piece (150), configured to electromagnetically couple with the first conductive piece (170) through a dielectric (gap S1) at a second frequency to operate as a loop antenna with the first conductive piece (170) and configured to operate independently of the first conductive piece (170) at a first frequency to operate as a monopole antenna.
Regarding claim 2, as applied to claim 1, Liang discloses in Figures 3-4,
wherein the first conductive piece (170) and the second conductive piece (150) are horizontal members that are parallel to a routing substrate (210) to which the first conductive piece (170) and second conductive piece (150) are connected.
Regarding claim 7, as applied to claim 1, Liang discloses in Figure 3, wherein a first surface area of the first conductive piece (170) is greater than a second surface area of the second conductive piece (150).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Peng (CN 107768842).
Regarding claim 3, as applied to claim 2, Liang discloses in Figures 2-3, 
wherein a first vertical member (between 170 and 130) is connected to ground (130), and a second vertical member (between 151 of 150 and 110) is connected to a signal output (211).
Liang does not disclose connected to the ground via the routing substrate and connected to the signal output via routing substrate.
Peng discloses in Figure 1, wherein a first vertical member (37) is connected to ground (1) via the routing substrate (3), and a second vertical member (36) is connected to a signal output (41) via the routing substrate (3).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna of Liang with the antenna having the first and second vertical members as taught by Peng to for reducing antenna’s size. Therefore, to employ having the first and second vertical members as claimed invention would have been obvious to person skill in the art.
Regarding claim 4, as applied to claim 3, Peng discloses in Figure 3, 
wherein the dielectric (31) is defined by a spacer that is in contact with the first conductive piece (5) and the second conductive piece (43), configured to maintain a vertical offset between the first conductive piece (5) and the second conductive piece (43) and to maintain a horizontal offset between how far the first conductive piece (5) extends in a first plane toward the second conductive piece (43) and how far the second conductive piece extends in a second plane toward the first conductive piece.
Regarding claim 6, as applied to claim 4, Peng discloses in Figures 2-3, wherein the spacer (31) is made of a dielectric material. 
Peng is silent on the dielectric material being heat resistant to at least 250 degrees Celsius. However, such difference is not patentable. Dielectric material being heat resistance to at least 250 degrees Celsius is not new. One of such examples is the teaching of Ajioka et al (US 2004/0264156), Figure 1 and par. 0034, the dielectric material (20) being heat resistant to at least 250 degrees Celsius.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the dielectric material having high heat resistance to withstand heat treatment. Therefore, to employ having the dielectric material as claimed invention would have been obvious to person skill in the art.
Regarding claim 8, as applied to claim 1, Peng discloses in Figure 10, 
wherein the dual mode antenna is included in an antenna array and is arranged with one of a single mode antenna or a second dual mode antenna.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Peng (CN 107768842) in view of Cho (WO 2010/101398).
Regarding claim 5, Peng discloses every feature of claimed invention as expressly recited in claim 4, except for 
wherein the first conductive piece defines a first number of teeth and the spacer defines a first number of sockets, wherein each socket of the first number of sockets engages a corresponding tooth of the first number of teeth.
Cho discloses in Figure 3, wherein the first conductive piece (320) defines a first number of teeth 322a) and the spacer (322b) defines a first number of sockets, wherein each socket (322b) of the first number of sockets engages a corresponding tooth (322a) of the first number of teeth.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the conductive piece of Peng with the conductive piece having teeth and spacer as taught by Cho to ensure reliability of the antenna and efficiently using a limited space when mounting the antenna. Therefore, to employ having the conductive piece as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845